DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 11, 2020 and May 13, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9 and 16-18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Chou (U.S. Patent Application Publication No. 2016/0238655 A1) (hereafter referred to as “Chou”).  
	With regard to claim 1, Chou describes acquiring a first image output by an image sensor (see Figure 2, element 102 and refer for example to paragraph [0042]); responsive to that a first signal value of the first image after being processed exceeds a saturation value of a first bit width at a preset image processing stage, recording the first signal value of the processed first image as a second signal value with a second bit width, wherein the second bit width is greater than the first bit width (see Figure 3, element 304 and refer for example to paragraph [0042], and to paragraph [0013] which discusses higher bit widths); and mapping the second signal value recorded with the second bit width to a third signal value recorded with the first bit width to obtain a second image (see Figure 3, element 306, and refer for example to paragraph [0043]).
As to claim 8, Chou describes wherein the image processing comprises at least one of lens shading correction and white balance correction (refer for example to paragraph [0044]). 
In regard to claim 9, Chou describes a processor and a memory configured to store instructions executable by the processor (refer for example to paragraph [0006]), wherein the processor is configured to acquire a first image output by an image sensor (see Figure 2, element 102 and refer for example to paragraph [0042]); responsive to that a first signal value of the first image after being processed exceeds a saturation value of a first bit width at a preset image processing stage, record the first signal value of the processed first image as a second signal value with a second bit width, the second bit width being greater than the first bit width (see Figure 3, element 304 and refer for example to paragraph [0042], and to paragraph [0013] which discusses higher bit widths); and map the second signal value recorded with the second bit width to a third signal value recorded with the first bit width to obtain a second image (see Figure 3, element 306, and refer for example to paragraph [0043]).
With regard to claim 16, Chou describes wherein the image processing comprises at least one of lens shading correction and white balance correction (refer for example to paragraph [0044]).
As to claim 17, Chou describes a mobile terminal, comprising a display screen and the device for image processing according to claim 9 (refer for example to paragraph [0006]).
In regard to claim 18, Chou describes a non-transitory computer-readable storage medium, having stored instructions therein that, when executed by a processor of a mobile terminal, cause the mobile terminal (refer for example to paragraph [0006]) to implement operations of acquiring a first image output by an image sensor (see Figure 2, element 102 and refer for example to paragraph [0042]); responsive to that a first signal value of the first image after being processed exceeds a saturation value of a first bit width at a preset image processing stage, recording the first signal value of the processed first image as a second signal value with a second bit width, the second bit width being greater than the first bit width (see Figure 3, element 304 and refer for example to paragraph [0042], and to paragraph [0013] which discusses higher bit widths); and mapping the second signal value recorded with the second bit width to a third signal value recorded with the first bit width to obtain a second image (see Figure 3, element 306, and refer for example to paragraph [0043]).

Allowable Subject Matter
Claims 2-7, 10-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dvir, Lukac, Webb, Lim (‘679) and (‘332), Douady-Pleven, Bechtel, Guerin, Cao, Farrell, Liu, Baba, Galil, Watanabe, Bishop, Dai and Nerkar all disclose systems similar to applicant’s claimed invention.  






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
June 7, 2021